DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one of the one or more axial segments” in line 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “at least one of the one or more axial segments”. 
Claim 1 recites the limitation “the at least one of the one or more axial segments” in line 13.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “at least one of the one or more axial segments”. 
Claims 2-17 are rejected due to their dependency on claim 1. 
Claim 17 recites the limitation "the longitudinal stiffness transition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the longitudinal stiffness transition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected due to its dependency on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-8, 10, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US Patent Pub. 20080188928 hereinafter “Salahieh”) in view of Hewitt et al. (US Patent Pub. 20040153049 hereinafter “Hewitt”).
Regarding claim 1, Salahieh teaches a catheter (10) comprising: 
a proximal end, a distal end, and a longitudinal axis (see annotated Fig 1 below); 
an inner liner (36); 
a braided wire (34) support structure disposed around the inner liner (36; see [0045]); and 
an outer polymer jacket (38) disposed around the tubular reinforcing layer, the outer polymer jacket bonding the reinforcing layer to the braided wire support structure [0053].  
Salahieh does not specify in embodiment of Figs 1-4 a catheter with a metallic tubular reinforcing layer disposed around the braided wire support structure, the reinforcing layer comprising one or more axial segments configured to give different stiffness properties to at least a portion of the catheter; 
Salahieh does teach a metallic tubular reinforcing layer (21; [0052] teaches this tubular spine may be from a metallic material) and that multiple support members can be used in the catheter (see [0045]). Salahieh also teaches a reinforcing layer comprising one or more axial segments (24) configured to give different stiffness properties to at least a portion of the catheter and the at least one of the one or more axial segments further comprising one or more axial hole patterns (25) cut from the tubular reinforcing layer (see [0048] teaching the rib spacing may be varied to allow for different bending profiles along the length, this is interpreted to be different axial segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a support member, such as support member 21 depicted in Fig 5, around the wire braid 34 in the embodiment of Fig 1A-4, such that the resulting structure is a metallic tubular reinforcing layer disposed around the braided wire support structure wherein the reinforcing layer comprises one or more axial segments configured to give different stiffness properties to at least a portion of the catheter, the at least one of the one or more axial segments further comprising one or more axial hole patterns cut from the tubular reinforcing layer. One would have found it obvious based off the teachings of Salahieh to combine the different support members (e.g. wire braid 34 and/or support member 22) in any number of ways based off the specific flexibility requirements of the system (see [0045] and [0047]). 
The combination of these embodiments of Salahieh does not teach the at least one of the one or more axial segments comprising one or more ribbon cut segments configured in a longitudinally extending spiral around the longitudinal axis.
Salahieh teaches in the embodiment of Figs 23-24 that one or more axial segments comprising one or more ribbon segments could be configured in a longitudinally extending spiral around the longitudinal axis (see [0052)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Salahieh to include one or more ribbon cut segments configured in a longitudinally extending spiral around the longitudinal axis; and the at least one of the one or more axial segments further comprising one or more axial hole patterns cut from the tubular reinforcing layer as taught by other embodiments of Salahieh. One of ordinary skill in the art would have been motivated to do so in order to provide bending compliance and axial stiffness to the catheter ([0052]).
The combination of the various embodiments of Salahieh does not teach a plurality of outer polymer jackets. 
Hewitt teaches [0012] that a plurality of outer jackets may surround a reinforcing wire in order to increase flexibility of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Salahieh such that it comprises a plurality of outer polymer jackets disposed around a tubular reinforcing layer as taught by Hewitt. One of ordinary skill in the art would have been motivated to do so in order to increase flexibility from a proximal section of the catheter to a distal section of the catheter (Hewitt [0012]). 


    PNG
    media_image1.png
    810
    407
    media_image1.png
    Greyscale

Annotated Fig 1 (Salahieh)

Regarding Claim 2, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches the catheter further comprising a soft polymeric tip extending distally from the termination of the braided wire support structure (See [0035] and [0058] teaching the distal tip made of elastomeric materials and having a lower durometer than other components of the catheter).  
Regarding Claim 4, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches the braided wire support structure (34) comprising a first PIC count in a proximal portion of the braided wire support structure less than a second PIC count in a more distal portion of the braided wire support structure (see [0046] it is interpreted that the PIC count is different in the various sections since the wire wrapping density  and the distribution of the wire wrapping density is different).  
Regarding Claim 7, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches the tubular reinforcing layer (spine 22) being cut from a single continuous hypotube (see [0040] “The spine and hoop members may be laser cut from a hypotube having the desired physical characteristics for the sheath”; note this limitation is interpreted to be a product-by-process limitation, as the claim is interpreted to read on Salahieh since Salahieh meets all the structural limitations).  
Regarding Claim 8, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches the tubular reinforcing layer extending the full distance between the proximal end and the distal end of the catheter (see [0039-40] teaching the support member may extend the entire length of the sheath).  
Regarding Clam 10, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches the at least one of the one or more hole patterns (25) comprising a gradient of varying hole density (see [0047-0048] teaches the hole patterns 25 may be varied, that the spacing may be larger at the distal end of the support member; this is interpreted to be a gradient of varying hole density). 

Regarding Claim 14, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches at least one of the one or more ribbon cut segments comprising an axial portion with a first ribbon width different than a second ribbon width of another axial portion of the same ribbon cut segment (see [0048] teaching that there “may be some regions along the spine with larger gap spaces to promote flexibility while other regions are formed with a wider rib design to promote pushability”).  
Regarding Claim 17, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches a transition feature (25) comprising one of a hole or slot (gaps 25 are interpreted to be slots) being configured to blend the longitudinal stiffness transition between the one or more axial segments of the tubular reinforcing layer (see [0047-0048] describing how the slots 25 between the rib segments may be varies to chance the flexibility and bending compliance of the device).
Regarding Claim 18, Salahieh teaches a catheter for vascular access, the catheter comprising: 
a proximal end, a distal end, and a longitudinal axis (see annotated Fig 1); 
a braided wire (34) support structure disposed around an inner liner (36), the support structure extending from the proximal end of the catheter to a point approximate the distal end (See [0045] describing properties of 34 in the proximal section and distal section of the device); and one or more outer polymer jackets (38).
Salahieh does not specify in embodiment of Figs 1-4 a catheter with a metallic tubular reinforcing layer disposed around the braided wire support structure, the reinforcing layer comprising a portion with one or more axial hole patterns cut from the layer having a gradient of varying hole density and a portion with one or more ribbon cut segments configured in a longitudinally extending spiral around the longitudinal axis; or at least one of the one or more outer polymer jackets comprising a durometer hardness different than the durometer hardness of an adjacent polymer jacket.  
Salahieh does teach a metallic tubular reinforcing layer (21; [0052] teaches this tubular spine may be from a metallic material) and that multiple support members can be used in the catheter (see [0045]). Salahieh also teaches a reinforcing layer comprising a portion with one or more axial hole patterns cut from the layer having a gradient of varying hole density (See Fig 5, it is interpreted that as gaps 25 are varied, as described in [0048], it would result in a gradient of varying hole density) and a portion with one or more ribbon cut segments configured in a longitudinally extending spiral around the longitudinal axis (see [0048] and Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a support member, such as support member 21 depicted in Fig 5, around the wire braid 34 in the embodiment of Fig 1A-4, such that the resulting structure is a metallic tubular reinforcing layer disposed around the braided wire support structure wherein the reinforcing layer the reinforcing layer comprising a portion with one or more axial hole patterns cut from the layer having a gradient of varying hole density and a portion with one or more ribbon cut segments configured in a longitudinally extending spiral around the longitudinal axis. One would have found it obvious based off the teachings of Salahieh to combine the different support members (e.g. wire braid 34 and/or support member 22) in any number of ways based off the specific flexibility requirements of the system (see [0045] and [0047]). 
The combination of Salahieh does not teach at least one of the one or more outer polymer jackets comprising a durometer hardness different than the durometer hardness of an adjacent polymer jacket.  
Hewitt teaches an outer jacket with varying durometers segments along the length or between layers [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the one or more outer polymer jackets of Salahieh such that the jackets comprise a durometer hardness different than the durometer hardness of an adjacent polymer jacket as taught by Hewitt. One of ordinary skill in the  art would have been motivated to do so in order to increase flexibility from a proximal portion of the device to a distal portion of the device (Hewitt [0012]). 
Regarding Claims 19 and 20, the combination of Salahieh and Hewitt teaches all elements of clam 18 as described above. Salahieh further teaches a transition feature (25) comprising one of a hole or slot (gaps 25 are interpreted to be slots) being configured to blend the longitudinal stiffness transition between the one or more axial segments of the tubular reinforcing layer (see [0047-0048] describing how the slots 25 between the rib segments may be varies to change the flexibility and bending compliance of the device).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Hewitt (US Patent Pub. 20040153049) as applied to claim 1 above, and further in view of Ju (US Patent 5403292).
Regarding Claim 3, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. Salahieh further teaches the braided wire support structure comprising stainless steel wire (see [0045]). Salahieh does not specify the braded wire support structure having a diameter of approximately 0.0015 inches. 
Ju teaches (Col 3 lines 57-59) a braided wire diameter ranging from 0.0010 – 0.0030 inches.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braided wire support structure of Salahieh such that the diameter is approximately 0.0015 inches as taught by Ju. One of ordinary skill in the art would have been motivated to do so in order to maintain torquability and pushabilitiy characteristics while trying to minimize outer diameter and maximize an inner diameter of a catheter (Ju Col 1 lines 55-60).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Hewitt (US Patent Pub. 20040153049) as applied to claim 4 above, and further in view of Shah et al. (US Patent Pub. 20070255255 hereinafter “Shah”).
Regarding Claim 5, the combination of Salahieh and Hewitt teaches all elements of claim 4 as described above. The combination does not specify the first PIC count being in a range between 20 - 70 .  
Shah teaches a braided reinforcing layer that may have a varying PIC Count ranging from 20-150 (see [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braid density or PIC count of Salahieh such that the first PIC count is in a range between 20 – 70 as taught by Shah. One of ordinary skill in the art would have been motivated to do so in order to provide the desired lateral flexibility, torsional rigidity, kink resistance and pushability for the particular application of the device (Shah [0027]). 
Regarding Claim 6, the combination of Salahieh and Hewitt teaches all elements of claim 4 as described above. The combination does not specify the second PIC count being in a range between 120 - 200.  
Shah teaches a braided reinforcing layer that may have a varying PIC Count ranging from 20-150 (see [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braid density or PIC count of Salahieh such that the second PIC count is in a range between 120 – 200 as taught by Shah. One of ordinary skill in the art would have been motivated to do so in order to provide the desired lateral flexibility, torsional rigidity, kink resistance and pushability for the particular application of the device (Shah [0027]).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Hewitt (US Patent Pub. 20040153049) as applied to claim 1 above, and further in view of Salstrom et al. (US Patent Pub. 20150231367 hereinafter “Salstrom”).
Regarding Claim 11, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. the combination does not specify at least one of the one or more hole patterns comprising holes of differing diameters. 
Salstrom teaches (Figs 3A-3B) a tubular member comprising at least one or more hole patterns comprising different diameters (see [0039] teaching the pattern of slots and the size and location may vary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole patterns of Salahieh such that the one or more hole patterns comprised holes of differing diameters as taught by Salstrom. One of ordinary skill in the art  would have been motivated to do so in order to provide varying areas of desired flexibility and bendability of the sheath (Salstrom [0043]). 
Regarding Claim 12, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. The combination does not specify at least one of the one or more hole patterns comprising a helical spiral pattern around the longitudinal axis. 
Salstrom teaches (Figs 3A-3B) a tubular member comprising at least one or more hole patterns comprising a helical spiral pattern around the longitudinal axis (see [0039-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole patterns of Salahieh such that the one or more hole patterns comprised a helical spiral pattern along the longitudinal axis as taught by Salstrom. One of ordinary skill in the art  would have been motivated to do so in order to provide varying areas of desired flexibility and bendability of the sheath (Salstrom [0043]).
Regarding Claim 13, the combination of Salahieh, Hewitt and Salstrom teaches all elements of claim 12. The combination further teaches said helical spiral pattern comprising an axial portion with a first helix pitch different than a second helix pitch of another axial portion of the helical spiral pattern; and said helical spiral pattern comprising an axial portion with a first helix angle different than a second helix angle of another axial portion of the helical spiral pattern (Salstrom [0043-0045] teaches that the hole patterns may have varying pitches and angles; It is interpreted that one of the variations would include a helical spiral pattern with two different helix pitches and angles) .  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Hewitt (US Patent Pub. 20040153049) as applied to claim 1 above, and further in view of Samson (US Patent 5658264).
Regarding Claim 15, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. The combination does not specify at least one of the one or more ribbon cut segments comprising an axial portion with a first helix pitch different than a second helix pitch of another axial portion of the same ribbon cut segment.  
Samson teaches (Fig 5) a catheter comprising a at least one or more ribbon cut segments (232) comprising an axial portion with a first pitch different than a second helix pitch of another axial portion of the same ribbon cut segment (see Col 11 line 51-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the one or more ribbon cut segments of Salahieh such that the at least one of the one or more ribbon cut segments comprise an axial portion with a first helix pitch different than a second helix pitch of another axial portion of the same ribbon cut segment as taught by Samson. One of ordinary skill in the art would have been motivated to do so in order to make different sections of the device have varying flexibilities and/or varying levels of kink resistance (Samson Col 11 lines 51-62).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Hewitt (US Patent Pub. 20040153049) as applied to claim 1 above, and further in view of Evard et al. (US Patent 4981478 hereinafter “Evard”).
Regarding Claim 16, the combination of Salahieh and Hewitt teaches all elements of claim 1 as described above. The combination does not specify at least one of the one or more ribbon cut segments comprising an axial portion with a first helix angle different than a second helix angle of another axial portion of the same ribbon cut segment.  
Evard teaches it is well known that one could vary the wrap angle along a length of a catheter in order to change the stiffness and pushability of the tubular member (See Col 5 lines 11-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the one or more ribbon cut segments of Salahieh such that the at least one of the one or more ribbon cut segments comprise an axial portion with a first helix angle different than a second helix angle of another axial portion of the same ribbon cut segment as taught by Evard. One of ordinary skill in the art would have been motivated to do so in order to increase or decrease the stiffness and pushability of different sections of the device as desired for the particular application (Evard Col 5 lines 11-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783